The evidence adduced at trial was sufficient to establish that the defendant intentionally started a fire by filling a bottle with gasoline, placing a rag in the bottle’s neck for a wick, and later lighting that wick. The trial court’s acquittal of the . defendant on the greater charges of arson in the first, second and third degrees was not inconsistent with his conviction of arson in the fourth degree. Rather the verdict was logically explained as a limited acceptance of the defendant’s intoxication defense to the extent of finding that he intentionally set a fire but recklessly, not intentionally, damaged the building (see, Penal Law §§ 150.20, 150.15, 150.10). Thompson, J. P., Weinstein, Rubin and Spatt, JJ., concur.